PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/867,661
Filing Date: 6 May 2020
Appellant(s): Stamatakis, Julien, G.



__________________
Duane S. Kobayashi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 2nd, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 2nd, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Overview of Applicant’s Claimed Invention and Overview of References Relevant Teaching
Appellent’s claims are directed to a wireless node that generates a plurality of requests to a sensor node based on configuration information.  The wireless node experiences a disruption and stores responses from the sensor node until service is restored.
Ure et al., in the same field of endeavor, discloses a monitoring unit that is configured by a user (paragraph 0100) and is connected to wireless and wired sensors (paragraph 0032) wherein when connection issues arise, the monitoring unit stores the data and queues the data for upload when connectivity resumes (paragraph 0055).
Ure et al. further discloses users can place the monitoring unit into one of a plurality of security modes (e.g., Home, Away, Vacation, Off) using the mobile application, thereby activating and deactivating the various security preferences (defined as rules) which effectuate different behaviors for the device and/or for its monitoring (paragraph 0035, 0100, 0105).
Tanaka et al, also in the same field of endeavor, discloses periodically transmitting a sensor data acquire request to a sensor (paragraph 0269).

Claims 1-7
Appellent argues the reference as combined do not disclose “storing, by a wireless node device, request configuration information that enables the wireless node device to generate a plurality of 
The Examiner respectfully disagrees.
The limitation only requires “storing, by a wireless node device, request configuration information, wherein the request configuration information is based on at least one configuration update packet received from a gateway device via a wireless communication protocol”, since “…that enables the wireless node device to generate a plurality of requests to obtain sensor data from a wired device connected to the wireless node device via a wired communication link” is an optional step in this portion of the claim. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04). 
Ure et al. discloses a monitoring unit that is configured by a user (paragraph 0100) wherein the monitoring unit can be updated to place the monitoring unit into one of a plurality of security modes (e.g., Home, Away, Vacation, Off) using the mobile application (paragraph 0035) by the user.  
Ure et al. discloses sensor polling service reads (paragraphs 0076 and 0082) based on the above, Ure is suggesting a configuration for an Off setting would be zero polling sensor reads while a HOME configuration would be zero polling sensor reads for a motion detector and multiple polling sensor reads for a temperature and humidity sensor since someone is present in the home.
The claimed update packet occurs when the user changes the security mode of the monitoring unit (paragraph 0035).  Looking at Figure 2A, the monitoring unit manages or controls the sub-network separately or privately from other communications and transfers data and information between components of the sub-network and the WLAN (paragraphs 0032-0033).  Therefore, any information sent are in accordance with 802.11 protocols (i.e., packets).  Ure et al. also discloses wired sensors connected to the monitoring unit (paragraph 0032) wherein the monitoring unit is wirelessly connected (see Figure 2A [WiFi Router wirelessly connected to monitoring unit 100 to exchange data and commands between user and monitoring unit]). 
The monitoring unit stores the data and queues the data for upload when connectivity resumes (paragraph 0055). Looking at Figure 2A, the service disruption occurs between the monitoring unit and the WiFi Router since the monitoring unit stores data being received from the sensors.
Therefore, based on the above, Ure et al. suggests “storing, by a wireless node device, request configuration information that enables the wireless node device to generate a plurality of requests to obtain sensor data from a wired device connected to the wireless node device via a wired communication link, wherein the request configuration information is based on at least one configuration update packet received from a gateway device via a wireless communication protocol.”
Ure et al. discloses “polling”, but does not explicitly disclose “generating a plurality of requests to obtain sensor data.” 
Tanake et al. explicitly discloses periodically transmitting sensor data requests to a sensor (paragraph 0269).  Note: Examiner mistakenly wrote “from” in the Final Office action, which Appellant seems to agree with. 
The references as combined above create a system where the monitoring unit can periodically request sensor data based on the current configuration (i.e., Home, Away, Vacation, Off), wherein when there is a service disruption, the monitoring unit can store the sensor data locally until connectivity resumes. The motivation for this is to avoid wasting system and network resources by not requesting sensor data of sensors that are not needed for the current security mode. Therefore, the references as combined above disclose all the recited limitations in the claim. 

Appellant further argues “Tanaka’s transmission of a “sensor data acquire request” from a gateway device teaches away from Appellant’s claimed “storing, by a wireless node device, request 
The Examiner respectfully disagrees. 
As stated above, Examiner mistakenly wrote “from” in the Final Office action.  However, Tanaka shows a collection unit periodically sending a sensor data request to a sensor (paragraph 0269).  The feature can readily be carried out by the monitoring unit and sensors of Ure. 
Tanaka et al. is only used to show that a collecting device can periodically transmit a sensor data request to a sensor. Appellant seems to be requiring all the steps of the claim to be present in the secondary reference when stating “Tanaka’s transmission of sensor data acquire request from the gateway device would cause the sensor data collection process to stop during periods of network disruption.”

Claims 8-13
	Appellant argues the references as combined do not disclose “a controller that generates a plurality of digital communication protocol requests in a time period following a detection of a detection of a disruption of communication between the collection device and the gateway device, the plurality of digital communication protocol requests generated based on the one or more configuration update packets and transmitted to a wired device connected to the collection device via a wired
communication link.”
	The Examiner respectfully disagrees.
	Ure et al. discloses sensor polling service reads (paragraphs 0076 and 0082) in a WLAN network (paragraph 0032 [WiFi]) (i.e., digital communications) wherein the monitoring unit stores the data and queues the data for upload when connectivity resumes (paragraph 0055). Looking at Figure 2A, the 
Ure et al. discloses a monitoring unit that is configured by a user (paragraph 0100) wherein the monitoring unit can be updated to place the monitoring unit into one of a plurality of security modes (e.g., Home, Away, Vacation, Off) using the mobile application (paragraph 0035) by the user.  
As discussed above, Ure et al. discloses sensor polling service reads (paragraphs 0076 and 0082) based on the above, Ure is suggesting a configuration for an Off setting would be zero polling sensor reads while a HOME configuration would be zero polling sensor reads for a motion detector and multiple polling sensor reads for a temperature and humidity sensor since someone is present in the home.
The claimed update packet occurs when the user changes the security mode of the monitoring unit (paragraph 0035).  Looking at Figure 2A, the monitoring unit manages or controls the sub-network separately or privately from other communications and transfers data and information between components of the sub-network and the WLAN (paragraphs 0032-0033).  Therefore, any information sent are in accordance with 802.11 protocols (i.e., packets).  Ure et al. also discloses wired sensors connected to the monitoring unit (paragraph 0032) wherein the monitoring unit is wirelessly connected to a gateway (see Figure 2A [WiFi Router wirelessly connected to monitoring unit 100 to exchange data and commands between user and monitoring unit]). 
Tanaka et al. explicitly discloses periodically transmitting sensor data requests to a sensor (paragraph 0269).  Note: Examiner mistakenly wrote “from” in the Final Office action, which Appellant seems to agree with. 
The references as combined above create a system where the monitoring unit can periodically request sensor data based on the current configuration (i.e., Home, Away, Vacation, Off), wherein when 

	Appellant argues “Tanaka’s transmission of a “sensor data acquire request” from a gateway
device teaches away from Appellant’s claimed “controller that generates a plurality of digital communication protocol requests in a time period following a detection of a disruption of communication between the collection device and the gateway device, the plurality of digital communication protocol requests generated based on the one or more configuration update
packets and transmitted to a wired device connected to the collection device via a wired communication link.””
The Examiner respectfully disagrees. 
As stated above, Examiner mistakenly wrote “from” in the Final Office action.  However, Tanaka shows a collection unit periodically sending a sensor data request to a sensor (paragraph 0269).  The feature can readily be carried out by the monitoring unit and sensors of Ure. 
Tanaka et al. is only used to show that a collecting device can periodically transmit a sensor data request to a sensor. Appellant seems to be requiring all the steps of the claim to be present in the secondary reference when stating “Tanaka’s transmission of sensor data acquire requests from the gateway device would cause the sensor data collection process to stop during periods of network disruption.”  
As stated above, the monitoring unit continues to poll whether or not there is a connectivity issue between the monitoring unit and the WiFi Router. 

Claims 14-20
	Appellant argues the combination of Ure and Tanaka does not disclose “generating, by
the wireless node device using the digital communication protocol request configuration information, a digital communication protocol request for transmission to a wired device connected to the wireless node device via a wired communication link, the digital communication protocol request configured to
retrieve a sensor measurement stored at the wired device, the generating occurring periodically over a period of time to produce a plurality of digital communication protocol requests for updated sensor measurements stored at the wired device.”
	The Examiner respectfully disagrees.
Ure et al. discloses a monitoring unit that is configured by a user (paragraph 0100) wherein the monitoring unit can be updated to place the monitoring unit into one of a plurality of security modes (e.g., Home, Away, Vacation, Off) using the mobile application (paragraph 0035) by the user.  
Ure et al. discloses sensor polling service reads (paragraphs 0076 and 0082) in a WLAN network (paragraph 0032 [WiFi]) (i.e., digital communications), based on the above, Ure is suggesting a configuration for an Off setting would be zero polling sensor reads while a HOME configuration would be zero polling sensor reads for a motion detector and multiple polling sensor reads for a temperature and humidity sensor since someone is present in the home (i.e., the claimed polling frequency parameter).
The monitoring unit stores the updated data and queues the data for upload when connectivity resumes (paragraph 0055). Looking at Figure 2A, the service disruption occurs between the monitoring unit and the WiFi Router since the monitoring unit stores data being received from the sensors.
The claimed update packet occurs when the user changes the security mode of the monitoring unit (paragraph 0035).  Looking at Figure 2A, the monitoring unit manages or controls the sub-network separately or privately from other communications and transfers data and information between (paragraphs 0032-0033).  Therefore, any information sent are in accordance with 802.11 protocols (i.e., packets).  Ure et al. also discloses wired sensors connected to the monitoring unit (paragraph 0032) wherein the monitoring unit is wirelessly connected to a gateway (see Figure 2A [WiFi Router wirelessly connected to monitoring unit 100 to exchange data and commands between user and monitoring unit]). 
Ure et al. discloses “polling”, but does not explicitly disclose “generating a plurality of requests to obtain sensor data.” 
Tanake et al. explicitly discloses periodically transmitting sensor data requests to a sensor (paragraph 0269).  Note: Examiner mistakenly wrote “from” in the Final Office action, which Appellant seems to agree with. 
The references as combined above create a system where the monitoring unit can periodically request sensor data based on the current configuration (i.e., Home, Away, Vacation, Off), wherein when there is a service disruption, the monitoring unit can store the sensor data locally until connectivity resumes. The motivation for this is to avoid wasting system and network resources by not requesting sensor data of sensors that are not needed for the current security mode. Therefore, the references as combined above disclose all the recited limitations in the claim. 








Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465                                                                                                                                                                                                        
Conferees:
/Elton Williams/Examiner, Art Unit 2465      

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465                                                                                                                                                                                                                                                                                                                                                                                                          
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.